MEMORANDUM OPINION
NIX, Presiding Judge:
Plaintiff in error was convicted of the crime of Uttering a Forged Instrument After Former Conviction in the District Court of Bryan County, Oklahoma, and sentenced to Thirteen Years in the penitentiary.
He has perfected his appeal to this Court raising several allegations of error. A review of the testimony and of the record fails to sustain these allegations.
Where a careful reading of the record and a study of the briefs reveal no error that would justify' reversal or modification, this Court may affirm said judgment and sentence by summary order, or brief statement or by opinion, as the Court may see fit, as is prescribed by statute. 20 O.S. § 49, 1968.
Therefore, the judgment and sentence of the lower court is hereby affirmed.
BUSSEY and BRETT, JJ., concur.